Judgment of conviction, Supreme Court, New York County, rendered December 12, 1972, unanimously reversed, on the law and in the interest of justice, and the cause remanded for trial anew. The District Attorney has advised the court that sufficient error exists in the transcript to justify the conclusion that it is unreliable in respect of a crucially important part of the trial. Summary reversal and a new trial are indicated. (See People v Sanders, 45 AD2d 686.) Concur — Stevens, P. J., Markewich, Kupferman, Tilzer and Lynch, JJ.